Citation Nr: 1722884	
Decision Date: 06/20/17    Archive Date: 06/29/17

DOCKET NO.  09-11 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for a right knee disorder.

2.  Entitlement to service connection for a left knee disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel 





INTRODUCTION

The Veteran served on active duty from February 1975 to February 1978 and January 2004 to March 2005, to include service in Southwest Asia and additional service with the Army Reserve and Army National Guard.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).  The claims were remanded in February 2015, December 2015, and August 2016.


FINDINGS OF FACT

1.  The preponderance of the evidence weighs against a finding that a right knee disorder was incurred in active service or within one year of separation from active service; any right knee disorder present during the period of the claim is not etiologically related to military service.

2.  The preponderance of the evidence weighs against a finding that a left knee disorder was incurred in active service or within one year of separation from active service; any left knee disorder present during the period of the claim is not etiologically related to military service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right knee disorder have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

2.  The criteria for service connection for a left knee disorder have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016).

To establish service connection, the evidence generally must show: (1) the existence of a present disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

The Board also notes that certain chronic diseases are subject to a grant of service connection on a presumptive basis when present to a compensable degree within the first post-service year.  38 C.F.R. §§ 3.307, 3.309(a).  Arthritis is considered by VA to be a chronic disease.  38 C.F.R. § 3.309(a); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013).

The Veteran asserts that he has right and left knee disorders related to a February 2004 to February 2005 deployment to Iraq.  He contends that he began to have right knee pain from heavy lifting.  He has not claimed any injury due to combat.  See 38 U.S.C.A. § 1154(b) (West 2014).  Notably, in a February 2009 post-deployment health reassessment the Veteran reported having no injuries during his deployment to Iraq.  

Initially, the Board notes that 38 C.F.R. § 3.317 (Compensation for certain disabilities occurring in Persian Gulf veterans) is not for application in this case as the Veteran has diagnosed disabilities accounting for his left and right knee symptomatology.  

The Board further finds the preponderance of the evidence against a finding that the Veteran's right and left knee disorders, to include arthritis, were incurred in either of his periods of active service or within one year of separation from service.  Service treatment records reflect no knee abnormalities on a January 1978 separation examination, June 1982 examination, and May 2003 enlistment examination.  The Veteran first sought treatment for right knee pain around January 2009, and was assessed with mild osteoarthritis of the right knee in August 2009 based on a recent X-ray report.  Left knee arthritis was first demonstrated in a February 2011 VA treatment record noting an X-ray report showed arthritis with small joint fluid related to complaints of left knee pain.

As such, the probative evidence of record establishes that the Veteran's bilateral knee arthritis was not present in service or within one year of separation from any period of active service.  Rather, the evidence demonstrates that right knee arthritis began around 2008 or 2009 and left knee arthritis around 2011.  Moreover, the Veteran has not alleged that he was diagnosed or treated for right or left knee arthritis in service or within one year after his March 2005 discharge from service.  See 38 C.F.R. § 3.303(b); Walker, 708 F.3d at 1338. 

Further, there is no competent evidence of a nexus between the Veteran's right or left knee disorders and his military service.  

The December 2016 medical opinion determined that the Veteran's post-service bilateral knee diagnoses were less likely as not related to his periods of active service, and the Board finds this opinion to be highly probative.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) (noting that the credibility and weight of the opinions are within the province of the adjudicator); see also Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion).  Here, the examiner is a VA physician that possesses the necessary education, training, and expertise to provide the requested opinion.  Additionally, the opinion reflects a review of the Veteran's claims file, to include the prior VA examination reports, relevant medical records, and the Veteran's lay statements, and provides a persuasive rationale that the Veteran's bilateral knee degenerative changes were due to aging and were not etiologically related to active service.  The examiner explained that the knee disorders were less likely than not related to service because they were not manifested by persistent knee pain since service.  The examiner's opinion is consistent with the other evidence of record, to include post-service treatment records, a June 2012 service record indicating knee pain was intermittent, and an August 2010 examination finding the right knee disorder was not related to service because mild degenerative changes shown on X-ray were related to age.  

The Board acknowledges the Veteran's lay statements that his bilateral knee disorders are related to knee pain in active service, to include his February 2009 post-deployment health assessment in which he indicated the right knee was a deployment-related concern.  Although the Veteran may sincerely believe that he has bilateral knee disorders related to service, there is no indication that he has the training or experience required to render a competent opinion diagnosing the disorders or linking the disorders to service.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

In addition, the Veteran's lay statements are not in conflict with the VA examiner's findings and opinion.  In the February 2009 health reassessment the Veteran did not indicate that right knee pain was a concern while on deployment.  In fact, he specifically stated that he was not injured during his deployment to Iraq.  During a January 2005 post-deployment assessment, the Veteran stated that he did not have painful, swollen, or stiff joints during deployment, but did have them in 2005.  A June 2012 medical validation brief reflects the Veteran's report that his knee pain was intermittent.  Overall the Veteran's statements are in conflict as to whether he had knee pain during his deployment or not, and reflect at most intermittent knee pain in the years following deployment.  In providing the negative opinion the VA examiner noted that it would be expected that the record would reflect persistent knee pain in service and after if the knee condition was related to service.  Here, the medical and lay evidence show that knee pain was not persistent during the Veteran's deployment or in the years following.  The Board finds the VA examiner's opinion to be the most probative evidence of record and that it is supported by other evidence of record.  

In summary, the preponderance of the evidence is against a finding that the Veteran's right and left knee disorders were caused or aggravated by service, and service connection may not be presumed.  Thus, the claims for service connection are denied.  


ORDER

Service connection for a right knee disorder is denied.

Service connection for a left knee disorder is denied.



____________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


